DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,853,794. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bauman et al. (USPAP 2007/0226086) in view of Sobol et al. (USPAP 2015/0186872) in view of Keys et al. (USPAP 2016/0358139)

Re claims 21, 25-26, 28-29 and 33: Bauman teaches a method comprising:
determining, by a card reader, that a card associated with an account has been lost (0021); generating, by the card reader, a notification identifying the card as lost (0021);
transmitting, by the card reader, the notification to a server (0021);
receiving, by the server, the notification (0021);
disabling, by the server, the card (0022).
Bauman does not explicitly teach generating, by a server, a virtual card associated with the account; generating, by the server, partner identifying information; identifying, by the server, a set of authorized transaction partners from the partner identifying information; and limiting, by the server, the use of the virtual card to transactions involving an authorized transaction partner.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bauman to include this feature of generating a virtual card when a physical card is lost or misplaced as taught by Sobol in order allow the user to make transactions in a relatively short period of time pending the replacement of the lost or misplaced card (Sobol: 0001).
Furthermore, Sobol teaches that funds availability for the virtual card may be based on the merchant code (partner identifying information).
Keys teaches a temporary card (equivalent of virtual card) that is issued when a debit card is lost or stolen. When the debit card is disabled, certain types of transactions may be permitted such as bill pay transactions (equivalent of limiting transactions to partner identifying information) (0031). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual card in Bauman and Sobol combination, to restrict the virtual card to certain transactions based on certain transactions such as merchant codes or online bill pay transaction, for the obvious reason of preventing other types of transactions until the customer activates a new card or re-enables the previously lost card (Keys: 0031).

Re claims 22 and 36: Bauman, Sobol and Keys combination teaches wherein each authorized transaction partner has engaged in the transaction with the account within a predetermined time period (Keys: 0031, Examiner interprets the predetermined time period as “since the account became operational”). It would have been obvious to one of ordinary skill in the art before the 

Re claims 23-24, 27, 37: Bauman, Sobol and Keys combination does not explicitly teach wherein the set of authorized transaction partners comprises transaction partners which have engaged in two or more transactions with the account; wherein the set of authorized transaction partners comprises transaction partners which have engaged in a transaction with the account having a value greater than a predetermined dollar value; wherein the partner identifying information is generated based on a frequency and a value of transactions executed with one or more transaction partners.
However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the invention to permit transactions with certain partners with certain characteristics or profile, since such a modification would have involved a mere change in the attributes of a partner.  A change in attributes is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Re claims 30-32, 34-35 and 40: Bauman, Sobol and Keys combination does not explicitly teach wherein the identification of the set of authorized transaction partners is performed by the application of a machine learning algorithm to the partner identifying information; wherein the machine learning algorithm is applied to transaction partners engaging in recurring transactions with the account;4 U.S. PATENT APPLICATION NO. TBAPRELIMINARY AMENDMENTwherein the machine learning algorithm identifies the set of authorized transaction partners based on at least one selected from the group of dates and times of 
However, training and applying machine learning algorithm to a set of data is ubiquitous to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to apply machine learning algorithm to the set of particular data for the obvious reason of enhancing the functionality of the system/process.

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Bauman in view of Sobol in view of Keys and further in view of Pan (USPAP 2013/0048713)

Re claim 38: Bauman, Sobol and Keys combination does not explicitly teach reading the lost card; determining whether the lost card has been forgotten; and ingesting the lost card.  
Pan teaches these features at 0015. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Bauman, Sobol and Keys combination to include these features as taught by Pan for the obvious reason of securing the forgotten card.

Re claim 39:  Bauman, Sobol and Keys combination teaches the step of requesting creation of a second card (Keys: 0031). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Keys with Bauman, Pan and Sobol for the reason identified above with respect to claim 21.


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new ground of rejection.
	The 35 U.S.C. 101 rejection of the claims has been withdrawn in view of the current amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balistierri et al (USPAP 2012/0047075) teaches the concept of sending a request for creation of a second card when a card is lost (0024).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.